Case 3:18-cv-01023-MPS Document 210-1 Filed 11/18/20 Page 1 of 3




              EXHIBIT 1
                  Case 3:18-cv-01023-MPS Document 210-1 Filed 11/18/20 Page 2 of 3




From:                                  O'Toole, Jill M.
Sent:                                  Wednesday, August 26, 2020 11:33 PM
To:                                    'Joe Alala III'
Cc:                                    Baker, Alison P.; Corp, Robert M.; Waller, Lisa B.
Subject:                               NovaFund - Service Copy of Motion to Seal and Motion to Amend
Attachments:                           Doc 177 - NovaFund Motion to Seal.pdf; Doc 178 - NovaFund Motoin to Amend
                                       Complaint.pdf; Doc 178-1 - Exhibit 1 (Redline of Proposed Amended Complaint).pdf;
                                       Doc 178-2 - Exhibit 2 (Clean Version of Proposed Amended Complaint).pdf; Doc 179 -
                                       NovaFund Brief ISO Motion to Amend [REDACTED].pdf; Doc 179-1 - Declaration of Jill
                                       O'Toole ISO Motion to Amend.pdf; Doc 179-2 - Exhibit 1.pdf; Doc 179-3 - Exhibit 2
                                       [REDACTED].pdf; Doc 179-4 - Exhibit 3.pdf; Doc 180-1 - Exhibit 2 (UNREDACTED
                                       VERSION OF 179-3).PDF; Doc 180 - Novafund Brief ISO Motion to Amend Complaint
                                       (UNREDACTED VERSION OF 179).PDF; Doc 181 - NovaFund Certificate of Service for
                                       Motion to Seal and Motion to Amend.pdf


Dear Mr. Alala,

I am writing regarding a few matters. First, as it relates to Mr. Wheelahan’s deposition, I have asked our paralegal, Lisa,
to send you a dropbox with the exhibits. Second, before his deposition and in response to a document subpoena to Mr.
Wheelahan, NovaFund received his text messages. I have asked Lisa to include them in the dropbox. The text messages
regarding NovaFund and Mitsui were of particular interest. Third, under the parties’ protective order, Capitala has 10
business days to make confidentiality designations on the transcript in accordance with the protective order. NovaFund
has declined to designate any of it as confidential. We have noted next Friday, September 4th as Capitala’s deadline.
Finally, NovaFund has moved to amend its complaint to add claims against CPA, CIA, and CSLC. Attached please find the
following related documents:

        1. ECF 177 – NovaFund’s Motion to Seal
        2. ECF 178 – NovaFund’s Motion to Amend Complaint
        3. ECF 178‐1 – Exhibit 1 (Redline of Proposed Amended Complaint)
        4. ECF 178‐2 – Exhibit 2 (Clean Version of Proposed Amended Complaint)
        5. ECF 179 – NovaFund’s Memorandum of Law in Support of Motion to Amend (Redacted Version)
        6. ECF 179‐1 – Declaration of Jill O’Toole
        7. ECF 179‐2 – Exhibit 1
        8. ECF 179‐3 – Exhibit 2 (Redacted Version)
        9. ECF 179‐4 – Exhibit 3
        10. ECF 180 – NovaFund’s Memorandum of Law in Support of Motion to Amend (Unredacted Version of ECF
                179; Filed Under Seal)
        11. ECF 180‐1 – Exhibit 2 (Unredacted Version of ECF 179‐3; Filed Under Seal)
12. ECF 181 – Certificate of Service

Best regards,

Jill

Shipman & Goodwin            Jill M. O'Toole            Tel (860) 597-5700

COUNSELORS        AT LAW
                             Shipman & Goodwin LLP      Fax (860) 251-5218
                             Partner                    jotoole@goodwin.com
                                                        www.shipmangoodwin.com

                                                                1
                  Case 3:18-cv-01023-MPS Document 210-1 Filed 11/18/20 Page 3 of 3

                                 One Constitution Plaza
                                 Hartford, CT 06103-1919
Privileged and confidential. If received in error, please notify me by e-mail and delete the message.




                                                                         2
